                 Case 1-19-43516-ess              Doc 59        Filed 05/23/20          Entered 05/24/20 00:10:58


                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-43516-ess
Michael Krichevsky                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: jlecky                       Page 1 of 1                          Date Rcvd: May 21, 2020
                                      Form ID: pdf000                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 23, 2020.
db             +Michael Krichevsky,   4221 Atlantic Ave,   Brooklyn, NY 11224-1023

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 21, 2020 at the address(es) listed below:
              Alan Smikun    on behalf of Creditor    Select Portfolio Servicing, Inc., as Servicer Agent for
               U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
               on behalf of the holders of the WaMu Mortgage alansm@nyfclaw.com, amelia@nyfclaw.com
              Aleksandra Krasimirova Fugate    on behalf of Creditor    Wells Fargo Bank, N.A. as servicing agent
               for U.S. Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
               Pass-Through Certificates, Series 2006-F afugate@woodsdefaultservices.com,
               bkinbox@woodsdefaultservices.com
              Brittany J Maxon    on behalf of Creditor    Wells Fargo Bank, N.A. as servicing agent for U.S.
               Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage
               Pass-Through Certificates, Series 2006-F bmaxon@woodsdefaultservices.com,
               bkinbox@woodsdefaultservices.com
              Josh Russell     on behalf of Creditor    New York State Department of Taxation and Finance
               josh.russell@tax.ny.gov
              Marianne DeRosa     on behalf of Trustee Marianne DeRosa Derosa@ch13mdr.com,
               mderosa13@ecf.epiqsystems.com
              Michelle C Marans    on behalf of Creditor    Select Portfolio Servicing, Inc. as servicer for
               U.S. Bank NA, successor trustee to Bank of America, NA, successor in interest to LaSalle Bank NA,
               on behalf of the holders of the WaMu Mortgage Pass-T MMarans@flwlaw.com, jspiegelman@flwlaw.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
                                                                                              TOTAL: 7
   Case 1-19-43516-ess              Doc 59       Filed 05/23/20   Entered 05/24/20 00:10:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re                                                                  Chapter 11

MICHAEL KRICHEVSKY,                                                    Case No. 19-43516-ess

                                    Debtor.
------------------------------------------------------------x

  ORDER ADJOURNING THE CONTINUED CASE MANAGEMENT CONFERENCE
           MOTION FOR STAY RELIEF AND MOTION TO STRIKE

        WHEREAS, on June 6, 2019, Michael Krichevsky filed a petition for relief under

Chapter 13 of the Bankruptcy Code; and

        WHEREAS, on October 4, 2019, the Court entered an order converting this case to one

under Chapter 11 of the Bankruptcy Code; and

        WHEREAS, from time to time and on March 12, 2020, the Court held case management

conferences, at which the Debtor appeared and was heard; and

        WHEREAS, on March 17, 2020, Wells Fargo Bank, N.A. as servicing agent for U.S.

Bank National Association, as Trustee for Banc of America Funding Corporation Mortgage

Pass-Through Certificates, Series 2006-F (“Wells Fargo”) filed a motion for relief from the

automatic stay in connection with the property located at 4221 Atlantic Avenue, Brooklyn, NY

11224 (the “Stay Relief Motion”); and

        WHEREAS, on April 27, 2020, Wells Fargo filed a letter requesting an adjournment of

the hearing for the Stay Relief Motion on consent of the parties to May 22, 2020; and

        WHEREAS, on May 18, 2020, the Debtor filed a letter stating that the May 22, 2020

hearing date was “wrongfully scheduled” and requesting an adjournment to a later date; and
  Case 1-19-43516-ess        Doc 59     Filed 05/23/20     Entered 05/24/20 00:10:58




       WHEREAS, on May 19, 2020, the Debtor filed a cross motion to strike and dismiss the

proof of claim filed by Wells Fargo, scheduled to be heard May 22, 2020 (the “Motion to

Strike”).

       NOW, THEREFORE, it is hereby

       ORDERED, that the Court will hold a continued case management conference on June

12, 2020, at 10:00 a.m., before the Honorable Elizabeth S. Stong, in Courtroom 3585, United

States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, NY 11201; and it is further

       ORDERED, that the Court will hold a hearing on the Stay Relief Motion on June 12,

2020, at 10:00 a.m., before the Honorable Elizabeth S. Stong, in Courtroom 3585, United States

Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, NY 11201; and it is further

       ORDERED, that the Court will hold a hearing on the Motion to Strike on June 12, 2020,

at 10:00 a.m., before the Honorable Elizabeth S. Stong, in Courtroom 3585, United States

Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, NY 11201




                                                              ____________________________
 Dated: Brooklyn, New York                                           Elizabeth S. Stong
        May 21, 2020                                          United States Bankruptcy Judge

                                               2
